            Case 0:21-mj-00036-NDF Document 23 Filed 06/29/21 Page 1 of 2
                                                                                                               FILED




                   UNITED STATES DISTRICT COURT                                                           10:17 am, 6/29/21

                   FOR THE DISTRICT OF WYOMING                                                     U.S. Magistrate Judge




UNITED STATES OF AMERICA

Plaintiff

                           vs.                              Case Number: 21-mj-00036-NDF-2

NATOSHA MARTIN

Defendant.

Date 6/29/2021           Time 10:10 - 10:16 AM              Before the Honorable       R. Michael Shickich

        Indictment               Information        ✔    Complaint          Arraignment           Rule 5

    Initial Appearance           ✔   Detention Hearing      ✔   Preliminary Hearing         Removal Hearing

        Other

            21 U.S.C 846 and 841(a)(1), (b)(1)(B) - Conspiracy to Distribute
    Offense:
            Methamphetamine


            Tiffany Dyer                          FTR Recording                        Laura Conrad
                 Clerk                          Digital Recording                     Probation Officer

       Timothy J. Forwood                     Platte County Detention                       N/A
       Asst. U.S. Attorney                           Marshal                             Interpreter

Appeared            Voluntarily          ✔   In Custody

   Defendant filed financial affidavit and is informed of consequences if any false information is given.

Attorney appearing Gay Woodhouse
   FPD       ✔   PANEL-CJA              RETAINED          WAIVED




WY53                                                                                              Rev. 06/10/2021
            Case 0:21-mj-00036-NDF Document 23 Filed 06/29/21 Page 2 of 2
MAGISTRATE CRIMINAL PROCEEDING SHEET




BOND IS           ✔   Defendant is detained
                      Set at $                         Cash or Surety                 Unsecured
                      Continued on the same terms and conditions
                      Detention hearing set for: Date                                     Time
                      Judge
    Obey all laws, Federal, State and Local                        Maintain current residence
    Seek/Maintain employment                                       Report to Pretrial Services as directed
    3rd party custody of                                           Travel restricted to

    Not use or possess firearms/ammunition/explosives              Abide by the following curfew
    Not use or possess alcohol                                     Not use or possess controlled substances/drugs

    Not use alcohol to excess                                      Avoid all contact with

    Submit to drug/alcohol testing                                 Post property or sum of money
    Do not obtain passport                                         Undergo medical/psychiatric treatment/exam
    Surrender passport to                                          Mandatory DNA collection

    Other
    Bail review / detention hearing           Date
✔   Defendant detained- Reasons Detention Waived


Preliminary Hearing                  Date 6/29/2021
Witnesses        Waived
Outcome          Bound over to U.S. District Court                         Dismissed
                 Other




                                                     Page 2 of 2
